 WORTHINGTON PUMP AND MACHINERY CORPORATION527WORTHINGTON PUMP AND MACHINERY CORPORATIONandINTERNATIONALBROTHERHOOD OF FIREMEN,OILERS,HELPERS AND MAINTENANCEMEN,LOCAL 55,PETITIONER.CasesNos.2-RC-2433 and2-RC-2498.February 28, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before I. L. Broadwin,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.The question concerning representation :United Steelworkers of America, CIO, herein called the Intervenor,and its Local 1833, have for a number of years been the contractualrepresentatives of a unit of production and maintenance employeesat the Employer's Harrison, New Jersey, plant, the only plant hereininvolved.On June 15, 1950, representatives of the Employer, ofLocal 1833, and of District No. 2 of the CIO executed a bargainingagreement covering the same unit.,This agreement contained thefollowing provision :If and when the Union complies with that-section of the LaborManagement Relations Act of 1947 concerned with elections forUnion Shop, or if Congress removes such requirement, the follow-ing shall become effective.(a)Any employee who is a member of the Union at suchtime shall, as a condition of employment, maintain his mem-bership in the Union to the extent of paying membership dues.On June 15, 1950, the Petitioner filed a petition seeking an electionamong employees of the' Employer's powerhouse.On July 10, 1950,the Petitioner filed a petition seeking an election among the railroademployees of the Employer's yard department.' It appears that this agreement was executed by the president and secretary-treasurer ofthe United Steelworkers, CIO, sometime laterIn view of our disposition of the question.concerning representation on other grounds,we do not find it necessary to discuss the other-contract bar issues.93 NLRB No. 79. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 12, 1950, a union-authorization election was held, and onJuly 20, 1950, Local 1833 was certified by the Board as authorized tomake or enforce certain types of union-security provisions.As theprovision for union security quoted above requires as a condition of .employment maintenance-of-membership in the Union on the effectivedate of the provision rather than "on or after the thirtieth day follow-ing the beginning of such employment or the effective date of suchagreement, whichever is the later . . .," it appears that the provisionexceeds the limited form of union-security permitted by Section 8(a) (3) of the Act.Although at the time of the filing of the petitions,the operation of the illegal clause was effectively suspended,2 the pro-vision became operative after the Board's certification of Local 1833on July 20, 1950.3From that date, the June 1950 agreement wasineffectual as a bar by reason of its provision for a type of unionsecurity not authorized by the Act 4Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:The Petitioner seeks to sever from the production and maintenanceunit two separate units, one composed of the powerhouse employeesand the other of the railroad employees in the yard department.TheEmployer and the Intervenor contend that the only appropriate unitis the production and maintenance unit.The powerhouse employees.-Thisdepartment is composed of 23employees who are classified as engineers, firemen, oilers, boilercleaners, boiler cleaner leader, and powerhouse maintenance mechanic.The group as a whole is separately housed, separately supervised, andreceives an average wage considerably lower than that of other skilledmaintenance and nonincentive workers.Engineers and firemen musthave licenses from the State of New Jersey.As it appears that theseemployees form a distinct homogeneous group of a type traditionallygranted separate representation, we shall direct an election to ascertaintheir desires.5The railroad employees.-ThePetitioner seeks to sever nine em-ployees of the yard department, four of whom are locomotive craneengineers, one of whom is a locomotive engineer, and four of whomare brakemen.The engineers fire, operate, and service yard steam2Gulf Shtpside Storage Corporation,91 NLRB 181.8Kingston Cake Company,Inc,91 NLRB 447.'Shepherd Manufacturing Company,Inc,90 NLRB 2196,The 2l atconal Foundryc6Furnace Company,88 NLRB 10831Baugh andSonsCompany,82 NLRB 1399. WORTHINGTON PUMP AND MACHINERY CORPORATION529cranes or yard switch engines which run on the mile of track, switches,and spurs in the Employer's yard.These five employees are all re-quired to have licenses, and their duties, which necessitate the ob-servance of a large number of safety precautions, are not interchange-able with those of other employees in the yard department.Thebrakemen throw switches for the locomotive and steam cranes andsignal to the engineers.The work of the brakemen, however, requiresonly 2 or 3 days of instruction and is often performed by yard laborerswhose duties the brakemen, in turn, may sometimes perform.The engineers perform work distinguishable from that of any otheremployees, and constitute a craft group which the Board customarilyaccords an opportunity for separate representation even where therehas been a history of collective bargaining on a broader basis.6Theduties of the brakemen, however, do not appear to justify severingthem from the other yard employees whose interests they share moreclosely than they do those of the engineers.Accordingly, we shalldirect an election among the locomotive and locomotive crane engineersin the Employer's yard department.In accordance with the foregoing determinations, and in order toascertain the desires of the powerhouse employees and of the engineersas to inclusion in a single unit with hourly rated production andmaintenance employees, we shall direct separate elections in the fol-lowing voting groups, ' excluding from each all other employees,guards, and supervisors :(1)All powerhouse employees, including engineers, firemen, oilers,boiler cleaners, the boiler cleaner leader, and the powerhouse main-tenance mechanic.(2)All licensed locomotive engineers, including locomotive craneengineers, but excluding brakemen.If a majority of the voting employees in these separate voting groups'select the Petitioner, they will be taken to have indicated their desireto constitute separate bargaining units.If a majority vote fore theyIntervenor, they will be taken to have indicated their desire to remaihpart of the larger unit represented by the Intervenor. ''[Text of Direction of Elections omitted from publication in this,volume.]OKaiser Steel Corporation,87 NLRB 643;General Motor8 Corporation,64NLRB 688.943732-51-35